Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Applicant argues that the references do not teach routers being used to identify user identity.  Examiner believes the references combined teaches the claim limitations, receiving, by a router, a data packet sent by an access device of a first user, where the data packet carries target device selection information including at least a user identity of a second user, and the user identity is associated with at least one access device of the second user, is taught by the reference.  Therefore examiner believes the references teach the limitations of the claim and invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140197232 A1 to Birkler et al. and further in view of US 20120182995 A1 to Li et al. (“Li”).

As to claim 1, Birkler teaches a television user identity identification method, comprising: displaying a two-dimensional code comprising a local service access address (¶0009, coded image is 
As to claim 3, Birkler and Li teaches the television user identity identification method of claim 1, further comprising: generating the two-dimensional code (Birkler, ¶0009).      
As to claim 4, Birkler and Li teaches the television user identity identification method of claim 3, wherein before said generating the two-dimensional code, the method further comprises: writing the local service access address in a local memory (Birkler, ¶0066).                   
As to claim 5, Birkler and Li teaches the television user identity identification method of claim 4, wherein said generating the two-dimensional code comprises: calling the local service access address in the local memory; and generating the two-dimensional code according to the local service access address and a preset two-dimensional code generation rule (Birkler, ¶0064).
As to claim 6, Birkler and Li teaches the television user identity identification method of claim 1,  (¶0044).
As to claim 8, see the rejection of claim 1.
As to claim 10, see the rejection of claim 3.
As to claim 11, see the rejection of claim 4. 
As to claim 12, see the rejection of claim 5
As to claim 13, see the rejection of claim 6.
As to claim 15, see the rejection of claim 1. 
As to claim 16, see the rejection of claim 1.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler and Li as applied to claim 1 above, and further in view of US 20180027272 A1 to Raj et al. (“Raj”).

As to claim 7, Birkler and Li teaches the television user identity identification method of claim 6, wherein said pushing media information to a user according to the identified user identity comprises: Birkler and Li do not teach obtaining historical behavior data of the user according to the identified user identity; analyzing user behavior habits according to the historical behavior data; and pushing the media information to the user according to the user behavior habits.  Raj teaches obtaining historical behavior data of the user according to the identified user identity; analyzing user behavior habits according to the historical behavior data; and pushing the media information to the user according to the user behavior habits (¶0037, ¶0038, ¶0065, history of user data used to send information).   In view of the teachings of Raj, it would have been obvious before the effective filing date of the invention to modify the teachings of Birkler and Li.  The suggestion/motivation would be method and system for augmenting media based on context.
As to claim 14, see the rejection of claim 7.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421